Citation Nr: 0121301	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  00-21 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a compensable evaluation for a left foot scar 
as a residual a Morton's neuroma excision.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to July 1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2000 by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby the benefit 
sought on appeal was denied.

We note that the veteran appears to argue that he has 
additional disability of the left foot, aside from his 
service-connected scar residual.  This matter has not been 
developed for appellate consideration, and is referred to the 
RO for the appropriate action.  



FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased rating has been 
developed.

2.  The veteran's service-connected three centimeter, third 
web space, left foot scar disability is not shown to be 
manifested by clinically ascertainable residuals.


3.  The veteran's service-connected three centimeter, third 
web space, left foot scar does not present an exceptional or 
unusual disability picture rendering impracticable the 
application of the regular schedular standards that would 
have warranted referral of the case to the Director of the 
Compensation and Pension Service.



CONCLUSION OF LAW

The criteria for a compensable evaluation for left foot scar 
have not been met and referral for consideration of an 
extra-schedular rating is not warranted by the evidence in 
this case.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.118, Diagnostic Codes 7803, 
7804, 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In this case, even though the RO did 
not have the benefit of the explicit provisions of the VCAA, 
VA's duties have been fulfilled. First, we conclude that the 
discussions in the rating decision, statement of the case 
(SOC), and letters sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  The 
veteran was provided notice, associated with the May 2000 
rating decision, stating that a review of the evidence did 
not show that his disability was severe enough to warrant an 
increased evaluation, and he was notified that if he 
disagreed with that decision, he should state his reasons for 
disagreement.  Similarly, the notice associated with the 
September 2000 [supplemental] statement of the case also 
informs the veteran that he should submit any additional 
evidence to support his claim.  Additionally, the undersigned 
Acting Member of the Board specifically inquired as to the 
veteran's recent treatment in an effort to identify any 
additional treatment records which have not been associated 
with the record.  In this regard,  the veteran testified at 
his personal hearing, in June 2001, that he received 
treatment for his service-connected disability at a VA 
medical center in April 2001.  The veteran also stated that 
at that appointment, he was given a prescription for a year, 
as he was not expected to be seen again at that VA facility 
until November or December 2001 for his service-connected 
disability.  The April 2001 VA treatment record has been 
associated with his claims folder, and the veteran has waived 
regional office consideration of this evidence.  There is no 
indication that additional VA or private treatment records 
exist.  Therefore, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  Moreover, the record reflects that the RO also 
provided the veteran appropriate VA examinations in an effort 
to determine the nature and severity of his service-connected 
scar disability.  Therefore, in view of the above, VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Accordingly, further development and expenditure 
of VA's resources is not warranted.

Service connection for a left foot scar, as a residual of the 
removal of a Morton's neuroma, was established in a July 1997 
rating decision.  The RO established a zero percent 
(noncompensable) evaluation, effective May 1997.  Review of 
the record shows that the veteran underwent surgery during 
service for removal of a Morton's neuroma of the third digit 
of the left foot.  

The veteran contends that an increased evaluation for his 
left foot scar is warranted.  Specifically, he testified 
during his personal hearing in June 2001 that the scar is 
painful, and produces muscle spasms, swelling, and numbness, 
and that it restricts motion.  For the following reasons and 
bases, the Board determines that the preponderance of the 
evidence is against the claim, and that his claim must be 
denied.  38 C.F.R. §§ 3.102, 4.3 (2000).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).

The veteran's scar is rated by application of the criteria 
set forth in Diagnostic Code 7805 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000) (hereinafter Schedule).  
38 C.F.R. § 4.118 (2000).  Scars under diagnostic code 7805 
are to be rated on the limitation of function of the part 
affected.  Superficial scars are also evaluated under 
Diagnostic Codes 7803 and 7804.  Scars that are poorly 
nourished with repeated ulceration, or tender and painful on 
objective demonstration, are evaluated as 10 percent 
disabling.  

The current evidence includes the report of an April 2000 VA 
Examination (VAE), an April 2001 VA outpatient treatment 
record, and a VA prescription receipt.  

The April 2000 VAE report shows that the VA examiner found, 
on physical examination, that there was a 3 cm longitudinal 
scar dorsally in the third web space of the left foot.  The 
scar itself was well healed, there was no point tenderness 
along the scar, and no hypertrophy.  There was good range of 
motion of the foot with reciprocating heel-toe gait.  The 
examiner also found that the veteran's pain was localized at 
the plantar surface of the fourth web space, and with 
compression between the fifth and fourth metatarsals.  The 
examiner concluded that the veteran could have a Morton's 
neuroma in the fourth web space, "or most likely this could 
all be related to his spinal condition."

The report of the April 2001 treatment record shows that the 
veteran complained of left foot pain, and that he was 
prescribed Naproxen. 

While the veteran has complained of pain, numbness, muscle 
spasms and limitation of motion, and that he attributes this 
symptomatology to his scar, without supporting objective 
medical evidence, his assertions alone are not deemed to be 
of sufficient probative value to serve as the basis for an 
increased rating.  The VA examiner found that the veteran's 
third web space scar was well healed without evidence of any 
functional impairment.  Additionally, although the veteran 
was treated for left foot pain in April 2001, the record is 
devoid of evidence showing that it is attributable to his 
service-connected left foot scar.  In this regard, April 2000 
VA examiner noted that the veteran's complaints of foot pain 
were most likely due to his spinal condition.  

The Board has carefully considered the veteran's statements 
and testimony offered in support of his claim; however, these 
assertions are found to be outweighed by the objective 
medical evidence of record which does not document the 
presence of any functional impairment attributable to the 
left foot scar such to provide a basis for a compensable 
rating.

In view of the above, the preponderance of the evidence is 
deemed to be against the veteran's claim and entitlement to 
an increased (compensable) evaluation for a service-connected 
left foot scar must be denied.  

Additional Considerations

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(2000).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2000).

Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular 
rating is required); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996) (BVA may affirm an RO conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1)).

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected 
condition.  There is no evidence in the claims file to 
suggest that marked interference with employment is the 
result the left foot scar.  Thus, the Board finds that the 
absence of evidence presenting such exceptional circumstances 
preponderates against referring the claim for consideration 
of an extra-schedular rating for the service-connected 
disability.  The disability is appropriately rated under the 
schedular criteria.


ORDER

Entitlement to a compensable evaluation for a left foot scar 
as a residual a Morton's neuroma excision is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

